                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

VIRGINIA HACKLER                                    )
                                                    )
              Plaintiff,                            )
                                                    )
v.                                                  )       No. 3:17-CV-130-HBG
                                                    )
AMERICAN ESOTERIC LABORATORIES,                     )
INC., d/b/a MEMPHIS PATHOLOGY                       )
LABORATORY, INC., a/k/a MEMPHIS                     )
PATHOLOGY LABORATORY d/b/a                          )
AMERICAN ESOTERIC LABORATORIES,                     )
a DIVISION of SONIC HEALTHCARE,                     )
                                                    )
              Defendant.                            )

                                            ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636(c), Rule 73(b) of the

Federal Rules of Civil Procedure, and the consent of the parties, for all further proceedings,

including entry of judgment [Doc. 10].

       Now before the Court are the parties’ Motions in Limine [Docs. 87, 89, 91, 93, 95, 108,

and 111] and Defendant’s Motion to Bifurcate [Doc. 109]. The parties appeared before the Court

on November 27, 2019, for a pretrial conference. Attorneys David Alexander Burkhalter, III, and

David A. Burkhalter, II appeared on behalf of Plaintiff. Attorneys Chris McCarty and Caitlyn

Elam appeared on behalf of Defendant. Accordingly, for the reasons explained at the pretrial

conference, the Court FINDS as follows:

              1. Defendant’s Motion in Limine to Limit or Exclude Testimony
                 by Witness June Spooner [Doc. 87] is hereby GRANTED. June
                 Spooner’s testimony regarding her own termination is irrelevant
                 under Federal Rule of Evidence 403 and her testimony regarding
                 her sense that it was a hassle for Plaintiff’s supervisor to secure
                 coverage for Plaintiff’s route is speculative.
     2. Defendant’s Motion in Limine to Prohibit Plaintiff’s Lay and
        Speculative Testimony Regarding Causation [Doc. 89] is
        DENIED. Defendant may cross examine Plaintiff on her
        alleged mental and emotional distress.

     3. Defendant’s Motion in Limine to Prohibit Plaintiff’s Testimony
        Regarding Her Opinion of Demeanor During Termination [Doc.
        91] is DENIED AS MOOT. Defendant withdrew the motion at
        the hearing.

     4. Defendant’s Motion in Limine to Prohibit Plaintiff’s Hearsay
        Testimony [Doc. 93] is GRANTED. Plaintiff’s testimony
        regarding statements made by Karen Reed to Regina Jenkins and
        then repeated from Jenkins to Plaintiff constitutes hearsay within
        hearsay. Further, Plaintiff’s testimony that “other people” heard
        Karen Reed’s comments is hearsay and speculative.

     5. Defendant’s Motion in Limine to Exclude Hearsay Testimony
        from Witness Shannon Bolden [Doc. 95] is GRANTED to the
        extent that Bolden’s testimony constitutes hearsay.

     6. Defendant’s Motion in Limine to Bar Portions of Testimony
        from Witness Jacky Allen [Doc. 108] is GRANTED. Such
        testimony set forth in exhibit one constitutes speculation and
        hearsay.

     7. Plaintiff’s Motions in Limine One Through Three [Doc. 111] are
        GRANTED. The parties agreed that Defendant’s lack of
        insurance and the EEOC findings are irrelevant. The Court
        further finds that Plaintiff’s unemployment benefits are
        irrelevant, but Defendant may use the unemployment
        application for impeachment purposes.

     8. Finally, with respect to Defendant’s Motion to Bifurcate, the
        parties agreed the bifurcation is appropriate in this case.
        Accordingly, the Motion to Bifurcate is GRANTED [Doc. 109].

IT IS SO ORDERED.

                                   ENTER:


                                   United States Magistrate Judge




                                      2
